DEVELOPMENT AGREEMENT THIS DEVELOPMENT AGREEMENT (this “Agreement”) is made this 4th day of March, 2004 (the “Effective Date”), by and between ST. CHARLES COMMUNITY, LLC, a Maryland limited liability company (the “Developer”) and U.S. HOME CORPORATION, a Delaware corporation (the “Builder”). RECITALS: A.The Developer is engaged in the subdivision and development of a residential planned unit development community located in Charles County, Maryland and known as St. Charles (“St. Charles”). B.A portion of the St. Charles community identified by cross-hatching on the drawing attached hereto as Exhibit A is being developed by the Developer as a residential community known as Fairway Village (“Fairway Village”).The development plans for Fairway Village contemplate that from and after the Effective Date, Fairway Village will be developed with an additional approximately 1,950 residential lots (each, a “Lot” and collectively, the “Lots”), such Lots to be for the construction of attached and detached single family homes (and not condominiums or multifamily units) (each, a “Unit” and collectively, the “Units”). C.The Developer and the County Commissioners of Charles County, Maryland, a body corporate (the “County”) are parties to an Order dated as of December 13, 1989, as amended on August 15, 1994, as further amended on July 22, 2002 (collectively, the “Order”), pursuant to which the Developer has agreed, inter alia, to make certain public facility improvements as more fully described in the Order (the “Public Facility Improvements”) to facilitate the development of Fairway Village. D.The Developer and the County have further agreed, on terms and conditions more fully set forth in the Order, that the cost of the Public Facility Improvements will be financed through the issuance by the County of its general obligation bonds (the “Bond Financing”). E.The County has required that the Developer secure its obligations with respect to the Bond Financing with the posting of one or more letters of credit (each, an “LOC” and collectively, the “LOC’s”), from time to time with the County. F.To facilitate the development of Fairway Village, the Builder has agreed to post one or more of the LOC’s required in connection with the Bond Financing, on the terms and conditions set forth in this Agreement, and in return therefor, the Builder will have the right to purchase Lots in Fairway Village on a preferential basis, also on the terms and conditions set forth in this Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of which is acknowledged, the Developer and the Builder agree as follows: 1.Letters of Credit.The Builder agrees that at any time, and from time to time, upon not less than thirty (30) days written notice from the Developer, the Builder will provide one or more LOC’s in form substantially similar to the form attached hereto as Exhibit B, to secure the obligations of the Developer to the County pursuant to the Bond Financing.In no event shall the aggregate face amount of LOC’s posted by the Builder from time to time be required to exceed a sum equal to Twenty Million Dollars ($20,000,000.00).Each LOC shall be issued by a financial institution acceptable to the County in its sole discretion, shall be irrevocable for a period of one year, and shall contain an “evergreen” provision, which provides for automatic renewal of the LOC unless prior written notice of non-renewal is given by the issuer of the LOC not less than thirty (30) days prior to the expiration thereof, in which event the County shall have the right to draw upon the full amount thereof and hold such proceeds as cash collateral hereunder in lieu thereof, unless a substitute LOC acceptable to the County is posted by the Builder at least fifteen (15) days prior to such expiration date.The Developer agrees that Bank One will be an acceptable issuer of the LOC.The Builder shall pay all costs and expenses associated with providing the LOC’s from time to time, including, without limitation, all issuance fees, and such LOC’s shall be issued solely on the credit of the Builder.The Builder acknowledges that the aggregate face amount of the LOC’s required to be provided by the Builder may both increase and decrease from time to time, provided that the maximum amount secured by the LOC’s at any time shall not exceed $20,000,000.00. 2.Right to Purchase Lots.(a)In consideration of the Builder’s fulfillment of its obligations pursuant to this Agreement, the Developer grants to the Builder the right to purchase, on an exclusive basis, all of the Lots as such Lots are subdivided and developed from time to time.The purchase of the Lots by Builder shall be on the terms and conditions set forth in this Agreement, and otherwise on the terms and conditions of the form purchase and sale agreement attached hereto as Exhibit C. The mix of the lots between townhouse lots,large single family lots and small single family lots shall be in accordance with theexisting approvals for the FairwayVillageProject, which currently include approximately 591 townhouse lots, approximately 752 large single family detached lots and approximately 599 small single family detached lots.At the request of the Builder, the Developer shall make reasonable efforts to change the Lot mix, so long as the change will not result in a material delay in any of the subdivision and development efforts for the Fairway Village Project. The purchase price for the Lots to be acquired by the Builder from the Developer shall be equal to thirty percent (30%) of the"selling price" of the homes Builder intends to construct on the Lots being acquired at any given Closing.For purposes of this paragraph, the “selling price” shall mean the gross sales price of any Lot and the residence and structure constructed or to be constructed thereon in accordance with the Builder's published retail prices in effect at the time of the applicable Closing, and shall include the Lot and any Lot premium charged by the Builder, the structure or structures built or to be built on the Lot, all of the Builder's standard features for the model of home in question, and unfinished basement, garage, porch, and all floor coverings and standard finishes for the model in question, but shall not include charges for any upgrades or optional features selected by the third party homebuyer which are not routinely included in or with residences built by the Builder at the time of the Closing in question, including but not limited to sunrooms and finished basements. Additionally, for purposes of this section "upgrades or optional features" shall only include those items or things which are traditionally upgrades or optional features for new homes sold in the Charles County area as of the date of the Closing in question.
